          Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 1 of 33



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


KEITH SETH, et al.,                              *
Individually and on behalf of a class
of similarly situated persons,                   *

        Plaintiffs,                              *

   v.                                            *            Civil Action No. 8:20-cv-01028-PX

                                                 *
MARY LOU MCDONOUGH,
In her official capacity as                      *
Director of the Prince George’s County
Department of Corrections,                       *

        Defendant.                        *
                                         ***
                                  MEMORANDUM OPINION

        This case concerns the health, welfare, and safety of detained individuals housed at the

Prince George’s County Correctional Center (“the Facility”) during the COVID-19 pandemic.

Plaintiffs, on behalf of themselves and all similarly situated detainees, contend that Director

Mary Lou McDonough, in her official capacity as Director of the Prince George’s County

Department of Corrections, has abdicated her function to provide constitutionally adequate care

during the pandemic in violation of the Eighth and Fourteenth Amendments to the United States

Constitution.

        The case is in its infancy. This Opinion addresses the propriety of Plaintiffs’ Emergency

Motion for a Temporary Restraining Order (“TRO”) and Preliminary Injunction (ECF No. 3-1).

For the following reasons, the Court grants in part and denies in part the motion.
             Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 2 of 33



    I.        Background

         The Court struggles to put into words the magnitude of COVID-19’s devastation. On

March 11, 2020, the World Health Organization declared COVID-19 a global pandemic.1 At

that time, the United States registered 1,267 of the 118,000 confirmed global cases and 38 of the

4,291 deaths.2 Since then, the virus has visited greater pain and suffering. As of today, 329,186

have died globally, 93,558 in the United States, and 2,045 in the state of Maryland.3 In Prince

George’s County, the virus arrived early and spread with a vengeance. As a result, the County

has experienced the highest number of confirmed cases and the second-highest number of deaths

in the State.4

         No cure or vaccine exists for the highly infectious virus. ECF No. 2-1, Ex. 30 ¶ 8 (Decl.

of Dr. Jamie Meyer). And for those with underlying chronic health conditions or advanced age,

the virus poses an even greater risk for a painful and solitary demise. Id. ¶ 9. Due to these

realities, Maryland has been under a state of emergency and Prince George’s County a stay-at-

home order since March.5

         It is universally recognized that COVID-19 poses a particularly tough challenge for the


         1
          Rolling Updates on Coronavirus Disease (COVID-19), World Health Org.,
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen.
         2
          March 11 Coronavirus News, CNN, March 12, 2020, https://www.cnn.com/world/live-news/coronavirus-
outbreak-03-11-20-intl-hnk/index html.
        3
          Coronavirus Research Center, COVID-19 Dashboard by the Center for Systems Science and Engineering,
Johns Hopkins University, https://coronavirus.jhu.edu/map.html (data as of May 21, 2020); Coronavirus Disease
2019 (COVID-19) Outbreak, Maryland Dept. of Health, https://coronavirus.maryland.gov/ (data as of May 21,
2020).
         4
           Coronavirus Disease 2019 (COVID-19) Outbreak, Maryland Dept. of Health,
https://coronavirus.maryland.gov/ (data as of May 21, 2020).
          5
            Declaration of State of Emergency and Existence of Catastrophic Health Emergency, March 5, 2020,
https://governor maryland.gov/wp-content/uploads/2020/03/Proclamation-COVID-19.pdf; Order of the Governor of
the State of Maryland § II, No. 20-03-30-01 (Mar. 30, 2020), https://governor maryland.gov/wp-content
uploads/2020/03/Gatherings-FOURTH-AMENDED-3.30.20.pdf; Coronavirus (COVID-19): What’s New, Prince
George’s County, https://www.princegeorgescountymd.gov/3397/Coronavirus (last accessed May 9, 2020).

                                                      2
          Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 3 of 33



incarcerated citizenry. Social distancing and rigorous personal hygiene remain important

combatants to the virus—but those housed in jails and prisons must eat, sleep, talk, and tend to

their every personal need in each other’s close physical space. See ECF No. 2-1, Ex. 32 at 9.

COVID-19 is especially deadly for the detained population because they are disproportionately

more likely to suffer from chronic medical conditions. Id.

       In recognition of this stark reality, the Center for Disease Control (“CDC”) on March 23,

2020, issued guidance for officials operating detention facilities to help stop the spread of

COVID-19. See ECF No. 2-1, Ex. 36 (CDC Interim Guidance on Management of Coronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities). The guidance includes

detailed recommendations about proper hygiene and cleaning practices, social distancing,

evaluating symptoms, and the use of medical isolation and quarantine. Id. The parties agree that

the CDC guidelines provide a useful benchmark in determining whether the Facility’s policies

and procedures are appropriate. See ECF No. 29 at 9; ECF No. 3-1 at 5. Their disagreement,

however, concerns whether the Facility has followed these basic recommendations.

       The Facility, run by Defendant, can typically house over 1,500 men, women, and

juveniles. ECF No. 29-3 at 10. At the beginning of the COVID-19 pandemic, the Facility held

roughly 720 detainees. ECF No. 29 at 3. However, through concerted efforts to reduce the

population, the Facility now holds 544 detainees, the overwhelming majority of whom are adult

males awaiting trial. ECF No. 81. The physical footprint of the Facility includes seventeen

similarly constructed housing units. ECF No. 29 at 12–13. In each unit, 48 double-occupancy

cells are equipped with a sink and toilet and open to a common area with a kitchenette, additional

sinks, tables and chairs, sitting areas, and phone banks. Id.; ECF No. 29-3 at 6, 10–15. The

Facility also supports an on-site medical unit with twelve negative pressure single-occupancy



                                                 3
            Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 4 of 33



cells and a larger cell to care for up to ten detainees at once. ECF No. 29-3 at 9–10. The

medical unit is staffed with a resident physician, nurses, and mental health providers. Id.

        On April 21, 2020, Plaintiffs filed this class action lawsuit and companion motion for

temporary injunctive relief arising from Defendant’s allegedly inadequate response to the

COVID-19 pandemic. ECF Nos. 2, 3. Plaintiffs bring claims under 42 U.S.C. § 1983 for

violations of the Eighth and Fourteenth Amendments based on Defendant’s denial of medical

care as well as knowing and reckless exposure to serious health risks (Count I). They also aver

that Defendant implemented, and continues to adhere to, an unconstitutional “policy” of

detaining COVID-19-positive individuals after they are legally entitled to release (Count II). For

a subset of medically vulnerable detainees whom Plaintiffs contend face imminent peril from

COVID-19, Plaintiffs seek a writ of habeas corpus for immediate transfer or release pursuant to

28 U.S.C. § 2241 (Count III).

        At the time Plaintiffs filed suit, the public knew that three detainees had tested positive

for COVID-19.6 The Complaint, however, reflected a far more sizeable outbreak and a systemic

lack of response to contain it. Twenty-seven detainees, or approximately five percent of the

Facility’s population, swore out detailed declarations cataloguing the lack of cleaning supplies

and personal protective equipment (“PPE”), as well as the derisory medical response to those

who displayed clear symptoms of COVID-19. See generally ECF No. 2-1. Detainees described

medical staff wholly unfamiliar with how the virus presents, ill-equipped to identify COVID-19

symptoms, and uninformed as to how to conduct proper contact tracing or isolation procedures to

stop the spread of this highly infectious virus. Most disturbing, each detainee either described


        6
           Laura Wainman, “3 inmates, 1 correctional officer at Prince George’s Department of Corrections test
positive for coronavirus”, WUSA9 (April 2, 2020),
https://www.wusa9.com/article/news/health/coronavirus/coronavirus-prince-georges-county-jail-inmates-officer/65-
b4e2051e-7b29-41e7-96f3-eb2a9473e038.

                                                       4
          Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 5 of 33



himself as having COVID-19 symptoms, being directly exposed to detainees with COVID-19

symptoms, or both.

       Plaintiffs also included declarations from physicians who carefully documented the now

obvious—that detained populations are at exponentially higher risk of contracting COVID-19 by

virtue of detainees’ reduced ability to socially distance and their lack of access to PPE. See ECF

No. 2-1, Ex. 30, Ex. 32; ECF No. 44-1, Ex. A. Plaintiffs also submitted the declaration of an

assistant state public defender—an officer of the court—who detailed her personal experience

with inadequate screening for COVID-19 symptoms as she entered the Facility, limited and

ineffective access to her clients and the unclean, dank environs that she personally observed. See

ECF No. 2-1, Ex. 29.

       In recognition of the dire circumstances as described by the detainees, the Court ordered

Defendant to respond to the TRO motion within 48 hours. ECF No. 24. The Court provided

specific guidance in a three-page attachment to the Order that enumerated the topics on which

the Court expected Defendant to respond, including: information on the confirmed number of

COVID-19 positive detainees and staff; methods for screening, testing, contact tracing, isolating,

and quarantining detainees; provision of PPE and cleaning supplies; provision of medical care;

and policies and procedures that Defendant implemented in response to the pandemic. To

further streamline the process, the Court directed the parties to submit recommendations for a

potential court-appointed expert who could inspect the Facility if deemed necessary.

       On April 25, 2020, Defendant responded and supplemented the record as directed. ECF

No. 29. Defendant, along with representatives of the Facility’s medical subcontractor, Corizon,

LLC, executed detailed declarations. See ECF Nos. 29-1, 29-2, 29-3. Defendant’s declaration

addressed the operational steps she had taken since January 2020 to prepare for and execute her



                                                5
           Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 6 of 33



response to COVID-19 in the Facility. See ECF No. 29-3. Defendant described, for instance,

steps taken to improve the Facility’s sanitation and detainee personal hygiene, provide PPE to

staff and detainees, and prepare the medical unit and medical staff for treating COVID-19

positive detainees. Id. The medical declarations detailed the training and protocols put in place

to identify and treat COVID-19 positive detainees. See ECF Nos. 29-1, 29-2. The declarations

also described screening protocols, which included twice-daily temperature checks in certain

housing units.

       Defendant also described her sequence of responses when COVID-19 first presented in

her staff and the detainees at the end of March. The Facility first eliminated all programming

and inmate work details to reduce movement within the population; next it went to a “half

lockdown” schedule (April 3) and then finally “full lockdown” (April 4). See ECF No. 29 at 15;

ECF No. 29-3 at 13–14, 16. The Facility is still on full lockdown, which consists of allowing

detainees to cycle out of their cells and to access the common space in groups of ten for an hour

at a time. See ECF No. 29 at 15; ECF No. 29-3 at 14; ECF No. 81. The release continues

throughout day and evening, with the exception of count, shift change, meals, and night

lockdown. Id. As much as possible, detainees share the common space with the same ten

individuals. Id. During this time, detainees may shower, watch television, and phone family and

counsel. Id.; ECF No. 29-3 at 11–15. Despite the clear and significant toll such lockdown

exacts on the detainees, the measure is deemed necessary to control the spread of the virus at

present.

       This evidence reflected that Defendant took important and proactive steps to control the

spread of COVID-19 but also raised obvious red flags. To begin, the Facility appeared to have

significantly undertested the population of COVID-19 symptomatic detainees. As of



                                                6
            Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 7 of 33



Defendant’s response, only twenty detainees had been tested, eighteen of whom tested positive.

ECF No. 29-1 ¶¶ 5, 33. These numbers reflected that the Facility’s test-to-positivity ratio was a

whopping 90%, compared to the state average at the time of 19%.7 An additional 28 staff had

also tested positive. ECF No. 29-3 at 19. The significant presence of COVID-19 at the Facility,

in combination with the scores of detainees who described experiencing distinct COVID-19

symptoms (e.g. fever, chills, shortness of breath, loss of smell and taste) yet were never tested,

spoke to substantial undertesting at the Facility. The Defendant, however, hailed “only 18

confirmed cases” as proof of victory in stopping the spread of the virus. See ECF No. 29 at 4;

ECF No. 29-3 at 18–19.

        Defendant, who admits to a hands-on response to the presence of this unprecedented

pandemic, certainly knew that the eighteen COVID-19 positive detainees had been housed in

four units where roughly 237 detainees live.8 By extension, Defendant knew the Facility had

scores of untested detainees who had been in contact with the confirmed COVID-19 detainees.

As of April 24, however, the Facility maintained only 20 additional test kits. ECF No. 29-1 ¶

33.9 The Facility also had no plan for how to secure more tests, or how to administer the tests on

hand, as recommended by the CDC. Cf. ECF No. 2-1, Ex. 36 at 23. Defendant could not, at the

time, point to even one request for additional tests from the state government, federal

government, or private vendors.



        7
         Live tracker: How many coronavirus cases have been reported in each U.S. state?, POLITICO (data as of
May 1, 2020), https://www.politico.com/interactives/2020/coronavirus-testing-by-state-chart-of-new-cases/.
        8
          Compare ECF No. 65-1 at 6 (housing units with outbreaks) with ECF No. 29 at 12 (population in each
housing unit).
        9
            At least one court has found that a prison’s “shockingly limited available [COVID-19] testing” was
sufficient to show deliberate indifference—despite the fact that the prison had “implemented health screening
measures” and “modified operations to somewhat reduce inmate contact with each other.” Wilson v. Williams, No.
4:20-CV-00794, 2020 WL 1940882, at *1–3, *8 (N.D. Ohio Apr. 22, 2020).

                                                       7
          Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 8 of 33



        To compound the undertesting problem, the evidence did not describe any protocol for

contact tracing or quarantining those exposed to COVID-19 positive detainees. Rather, several

detainees, described as actively symptomatic, moved about the Facility several times per day,

often between medical and their housing units. See e.g., ECF No. 2-1, Ex. 12 ¶¶ 2–3, Ex. 9 ¶¶ 4–

13, Ex. 11 ¶ 10 (“I went back and forth from the medical unit three times before they finally took

my symptoms seriously and put me in isolation”), Ex. 17 ¶ 4 (“I asked to be tested for the virus,

but they said they don’t have any tests. Last night I went to sick call again. I had a fever and a

headache. They told me that my fever wasn’t high enough, and that they would only test me if it

got higher. They told me to drink water and sent me back to the unit.”); Ex. 25 ¶ 5 (same for

detainee with asthma).

        Other detainees reported chronic lack of timely—or sometimes any—medical care, even

when they presented with and complained of COVID-19 symptoms to Facility staff. See, e.g.,

ECF No. 2-1, Ex. 19 ¶¶ 4, 6 (noting that despite having asthma, experiencing coughing and

sneezing, and filing a sick call request on March 23, he had not, as of April 7, received any

response); ECF No. 44-1, Ex. H ¶ 8 (“So in addition to telling the nurses about my symptoms

[shortness of breath, pain in chest, need for inhaler because of asthma], I filled out three sick call

requests. . . . I never got a response[.]”); ECF No. 44-1, Ex. I ¶ 3 (“I lost my ability to smell and

taste completely. I was sweating a lot . . . had shortness of breath, and I couldn’t fully breathe . . .

[medical] told me as long as I was strong enough to get up and walk around, I didn’t have the

Coronavirus. So they then sent me back to the housing unit. They didn’t send me back with a

mask or any sort of protective equipment.”); ECF No. 2-1, Ex. 23 ¶¶ 4–6; ECF No. 44-1, Ex. J ¶

8–9. Ignored by medical staff, the sick detainees simply waited out their symptoms in their

regular housing units and with their assigned cell mates.



                                                   8
             Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 9 of 33



        Defendant did evidently begin conducting twice daily temperature checks in the housing

units where COVID-19 positive detainees had resided. See ECF No. 29-1 ¶ 29; ECF No. 36-17.

However, the temperature-check logs submitted to the Court heightened, rather than allayed, the

Court’s concerns. The records were spotty and did not reflect the purported twice daily checks.

ECF No. 36-17. Even more concerning, the recorded temperatures were consistently and

atypically low. Id. A significant cohort of detainees had temperatures as low as 95 and 96

degrees, with some as low as 90, 92, and 94 (indicative of hypothermia10). See id. And no

record reflected—ever—a temperature over 99 degrees, a fact the Court found both curious and

alarming in light of both the eighteen confirmed COVID-19 positive detainees and that the

singular most frequent symptom of the virus is fever.

        As for PPE and hygiene products supplied to the inmates, the evidence once again

concerned the Court. The detainee declarations uniformly described access to minimal amounts

of free soap, no sanitizer, and few other personal hygiene products critical to combating the

virus’ spread. See, e.g., ECF No. 2-1, Ex. 3 ¶ 7, Ex. 4 ¶ 10, Ex. 8 ¶ 17, Ex. 16 ¶ 8. Most

detainees noted that after receiving for free two small bars of soap when first committed to the

Facility, soap is available only through purchase at the commissary and is expensive. In

response, Defendant submitted that the Facility planned well in advance for this eventuality by

ordering 4,500 bars of soap and distributing the soap freely. See ECF No. 29-3 at 4–5, 8.

        These bars appeared inadequate to the Court. They are small, hotel-sized bars purchased

for 12 cents each, and quickly consumed. ECF No. 37-11 at 7; ECF No. 2-1, Ex. 1 ¶ 7 (detainee

noting that a bar of soap lasts at most two or three days). For a population north of 560 detainees

at the time, the Court had no reassurance that even the most basic supply of bar soap had been


        10
           See Hypothermia, Mayo Clinic (last visited May 11, 2020), https://www.mayoclinic.org/diseases-
conditions/hypothermia/symptoms-causes/syc-20352682.

                                                       9
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 10 of 33



secured in sufficient quantities to comply with CDC guidelines as to frequent hand washing. Cf.

ECF No. 29-3 at 6; ECF No. 2-1, Ex. 36 at 11.

       As for masks, the Facility provided higher grade N-95 masks to its staff and surgical

masks to detainees. See ECF No. 29-3 at 10–11. However, the detainees uniformly complained

that the masks were flimsy, became dirty and soiled easily, and were not replaced nearly as often

as necessary to maintain detainee safety. See, e.g., ECF No. 2-1, Ex. 2 ¶ 9, Ex. 3 ¶ 5, Ex. 4 ¶ 6,

Ex. 5 ¶ 6, Ex. 7 ¶ 8, Ex. 8 ¶ 16, Ex. 24 ¶ 6.

       The detainees also vigorously disputed that the housing units were cleaned, see, e.g., ECF

No. 2-1, Ex. 1 ¶ 5, Ex. 3 ¶ 9, Ex. 24 ¶ 10, or that available supplies allowed for frequent

sanitizing of high-contact surfaces such as the housing unit phones. See, e.g., ECF No. 2-1, Ex.

16 ¶ 8 (“There are two spray bottles on the whole unit to share between about 80 people.”), Ex.

15 ¶ 7. The medical units received some of the most damning reports of unclean and unsanitary

conditions. According to several detainee declarations and one assistant public defender,

medical isolation cells had “mucus, feces, blood, old food, urine, spit, everything you can name

on the walls.” ECF No. 2-1, Ex. 11 ¶ 18; see also ECF No. 2-1, Ex. 12 ¶¶ 7–8, Ex. 29 ¶ 15. The

larger ten-person medical cell, although “better,” evidently suffered from lack of cleaning

supplies, piles of dust, accumulation of trash, and bug problems. See ECF No. 2-1, Ex. 11 ¶ 19,

Ex. 9 ¶¶ 19, 21; ECF No. 37-3 at 25 (internal Facility email confirming that the “Male Ward” in

the Medical Unit was not cleaned by a professional service because it was “occupied.”).

       Chief among the Court’s lingering concerns was the medically vulnerable population.

Although Defendant sparred about the definition of “medically vulnerable,” see ECF No. 29-1 ¶

31, the CDC makes it clear. The population at higher risk for serious deleterious effects from

COVID-19 are those age 65 and older; those with such underlying medical conditions as chronic



                                                 10
             Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 11 of 33



lung disease, moderate to severe asthma, serious heart conditions, diabetes, severe obesity, liver

disease, chronic kidney disease undergoing dialysis; and the immunocompromised such as

cancer patients, those who have received bone marrow or organ transplants, those who are HIV

positive or who have AIDS, or those who take regularly corticosteroids and other

immunosuppressants.11 Corizon bulletins have similarly advised Facility’s medical staff of the

high-risk conditions. See ECF No. 36-12 at 3–4. And both the CDC and Corizon explicitly

instruct correctional facilities to develop a specific plan for this vulnerable population focused on

implementing prophylactic housing and other accommodations in preparation for an outbreak.

See ECF No. 36-26 at 4 (“For those patient (sic) age 60 or older, and especially those with

underlying health issues, please ensure that there is a specific plan in place to isolate them from

potential exposures and protect them with preventative measures.”); ECF No. 2-1, Ex. 36 at 17,

21 (similar).

        Despite this clear guidance, Defendant’s submission reflected no plan of any kind for the

high-risk detainees. They remained housed with others who were COVID-19 symptomatic and

positive with no special care paid to the heightened risk they face. See, e.g., ECF No. 2-1, Ex. 26

¶ 4 (“I am HIV positive. Over the past two weeks, I have had chills and fever, a slight cough,

body pain and a sore throat. I requested a “sick call,” . . . the week of March 30th and I was

finally seen on April 9, 2020.”), Ex. 25 ¶ 5 (“I have asthma. . . I felt really bad for two or three

days. I had body aches, a runny nose, and what felt like fluid in my chest. . . a nurse took my

temperature. It was 101 or 102. Despite this, I only remained in the medical unit for ten or 15

minutes. I was told to return to my cell and drink fluids. That was all.”).

        In short, the situation at the Facility appeared grim. The Court accordingly appointed Dr.


        11
          People Who Are at Higher Risk for Severe Illness, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-higher-risk.html.

                                                     11
              Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 12 of 33



Carlos Franco-Paredes, Program Director of the Division of Infectious Diseases at the University

of Colorado Denver School of Medicine and an expert in infectious diseases, to inspect the

Facility. ECF No. 48-2; ECF No. 53.12 Double-Board certified in internal medicine and

infectious diseases, Dr. Franco-Paredes has amassed not only significant clinical experience in

direct patient care for infectious diseases, but has also advised and represented the country of

Mexico on national health plans for implementing vaccinations, infectious disease protocols, and

outbreaks of infections in the jail system. ECF No. 48-2 at 2. Dr. Franco-Paredes has also

performed other similar inspections since the COVID-19 outbreak.

         Dr. Franco-Paredes conducted the site inspection on May 6 and 7. ECF No. 65-1 at 5.

Over the course of two full days, the doctor was given unrestricted access to the Facility and he

inspected much of it. Id. He also interviewed 41 detainees, several corrections officers and

command staff, the resident physician, nurses, the resident psychologist, and Defendant. Id. Dr.

Franco-Paredes described Defendant and staff as “helpful” and “cooperative,” as well as open to

recommendations to reduce the risk to staff and inmates. Id. at 6. Within 72 hours of the

inspection, Dr. Franco-Paredes completed a written report and answered follow-up questions

during a recorded hearing held on May 11, 2020. ECF Nos. 64, 65-1. The following summarizes

his findings.

         Starting with the good news, the Facility appears at present to be complying with most of

the applicable CDC guidelines. Although this was not always the case,13 Dr. Franco-Paredes

found that the detainees had been given adequate supplies of soap and Spray-9, an FDA-




         12
            The Court appointed Dr. Franco-Paredes pursuant to Federal Rule of Evidence 706. The Court and
parties appreciate Dr. Franco-Paredes’ responsiveness and willingness to bear the entire expense of his appointment.
         13
           The record, when viewed as a whole, reflects historic insufficient provision of soap, masks, cleaning
products, and a lack of social distancing. See generally ECF Nos. 2, 3-1, 29, 36, 37.

                                                         12
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 13 of 33



approved disinfectant that kills the novel coronavirus. ECF No. 65-1 at 10. Further, the

Facility’s physical structure, combined with the lockdown measures implemented, worked to

contain the spread of COVID-19 when staff and detainees began testing positive. See id. at 7,

10. The regular but infrequent provision of masks could be improved, according to the doctor,

but it appears that the Facility is making ongoing changes in that regard. See id. at 10, 14. As of

the report date, May 11, none of the interviewed detainees reported active COVID-19 symptoms,

although one additional staff member had tested positive on May 6. Id. at 9.

       As for the bad news, Dr. Franco-Paredes confirmed that the Facility experienced a “large

outbreak” of COVID-19 between the end of March and mid-April that demanded rapid response

in testing and treatment. Id. at 6. The outbreak began in the Officer Dining Room and spread to

at least four of the housing units that together included approximately 237 detainees. Compare

ECF No. 65-1 at 6 with ECF No. 29 at 12. Consistent with detainees’ declarations, Dr. Franco-

Paredes noted that many detainees in those units had experienced active symptoms of COVID-

19. Yet only twenty COVID-19 tests were administered, and only the eighteen detainees who

tested positive were isolated in the medical unit and treated accordingly. Those infected with

COVID-19 were “likely a much higher number,” and instead remained in their respective

housing units as disease vectors for the other detainees and staff. ECF No. 65-1 at 7. It was

good fortune that none, to date, suffered any of the serious, sometimes catastrophic, outcomes of

the virus. Id.

       Dr. Franco-Paredes also concluded that certain staff were—and still are—ill-equipped to

handle the outbreak. Id. at 8–9. Nurses lack a basic understanding of COVID-19 symptoms and

their dereliction was patent. During the outbreak, sick call requests went ignored and when the

staff did respond, they failed to treat or isolate COVID-19 symptomatic detainees, repeating to



                                                13
            Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 14 of 33



the detainees the well-worn phrase “if you can walk, then you are ok.” Id. at 9. This chronic

lack of education and response undoubtedly is an area of “important concern since patients with

COVID-19 may rapidly develop progressive respiratory failure.” Id. at 8. This combination of

“viral under-testing” and insufficiently trained or responsive medical staff posed great concern to

the doctor, especially given that certain “medically vulnerable individuals [are] residing in these

units and who, if infected, may develop severe disease and potentially die from this infection.”

Id. at 9.

          As for these high-risk detainees, Dr. Franco-Paredes confirmed they were left wholly

exposed. Id. at 7. Defendant, although specifically aware through CDC guidance that high-risk

detainees could easily succumb to COVID-19, and knowing that 28 staff and 18 detainees had

already tested positive, implemented no functional plan to afford such detainees any additional

screening, supervision, segregated housing, or any like measure. Simply put, as of the report

date, Defendant had not demonstrated any plan to address the high-risk detained population.

          At the conclusion of the May 11 hearing, the Court ordered the exchange of additional

evidence to facilitate ongoing discussions, as well as supplemental briefing on the application of

the Prison Litigation Reform Act (PLRA), 28 U.S.C. § 3626, to the proposed injunctive relief.

ECF No. 66. The Court next conducted a second recorded hearing with the parties on May 20.

After careful review of all evidence presented, and for the following reasons, the Court finds

injunctive relief warranted, although on far narrower grounds than originally proposed.

    II.        Analysis

          A.      The Prison Litigation Reform Act (PLRA)

          As a preliminary matter, the Court must decide whether the PLRA applies in this case.

The Court concludes it does. The PLRA, by its plain terms, reaches all “prospective relief in any



                                                 14
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 15 of 33



civil action brought with respect to prison conditions.” 18 U.S.C. § 3626(a) (1997) (emphasis

added). This includes actions brought by pretrial detainees challenging conditions of their

pretrial detention. See id. § 3626(g)(3) (defining “prisoner” to include “any person subject to . . .

detention . . .who is accused of . . .violations of criminal law or the terms and conditions of

parole, probation, pretrial release, or diversionary program.”); and (g)(5) (“prison” defined as

“any Federal, State, or local facility that incarcerates or detains juveniles or adults accused of . . .

violations of criminal law”).

        In the context of proposed injunctive relief, the PLRA mandates that it reach “no further

than necessary to correct the [constitutional] violation.” Id. § 3626(a)(1)(A). When fashioning

the appropriate remedy, the Court must also give “substantial weight to any adverse impact on

public safety or the operation of a criminal justice system caused by the relief.” Id. In this

respect, the PLRA imposes an important backstop against judicial micro-management of prison

and detention facilities, even in the face of public health crises. See Brown v. Plata, 563 U.S.

493, 511 (2011).

        Section 3626(a)(3) further circumscribes this Court’s power to issue a “prisoner release

order.” 18 U.S.C. § 3626(a)(3). A prisoner release order is defined broadly as “any order,

including a temporary restraining order or preliminary injunctive relief, that has the purpose or

effect of reducing or limiting the prison population, or that directs the release from or non-

admission of prisoners to a prison.” Id. § 3626(g)(4) (emphasis added). The PLRA directs that

such a release order may issue only by three-judge panel, convened at the request of this Court,

and only after less intrusive relief has failed to remedy the constitutional violation. Id.

§3626(a)(3).




                                                  15
              Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 16 of 33



         Plaintiffs agree the PLRA applies to their Eighth and Fourteenth Amendment claims

(Count I), given that it challenges the conditions of their confinement.14 ECF No. 74 at 1 n.1.

However, they challenge the PLRA’s applicability to the petition for habeas corpus brought on

behalf of the medically vulnerable subclass pursuant to 28 U.S.C. § 2241 (Count III). ECF No.

3-1 at 33 n.55; ECF No 74 at 2. Plaintiffs assert that because the habeas petition challenges the

“fact of confinement” and not the conditions under which they are detained, this claim is beyond

the reach of the PLRA. ECF No. 74 at 2. The Court, at this juncture, must disagree.

         To be sure, section 2241 confers “broad authority” on the court to “hear applications for

writs of habeas corpus filed by persons claiming to be held ‘in custody in violation of the

Constitution or laws or treaties of the United States.’” Timms v. Johns, 627 F.3d 525, 530 (4th

Cir. 2010) (quoting 28 U.S.C. § 2241). This authority extends to federal habeas corpus petitions

brought by state pre-trial detainees. See Braden v. 30th Judicial Circuit Court, 410 U.S. 484,

488–89 (1973); Robinson v. Thomas, 855 F.3d 278, 283–84 (4th Cir. 2017); In re Wright, 826

F.3d 774, 782 (4th Cir. 2016) (citing with approval McNeely v. Blanas, 336 F.3d 822, 824 n.1

(9th Cir. 2003)). However, petitioners must challenge the “fact or duration” of their confinement

and seek relief in the form of immediate release. Vazquez Barrera v. Wolf, No. 4:20-CV-1241,

2020 WL 1904497, at *4 (S.D. Tex. Apr. 17, 2020) (quoting Preiser v. Rodriguez, 411 U.S. 475,

500 (1973)); cf. Coreas v. Bounds, No. TDC-20-0780, 2020 WL 1663133, at *7 (D. Md. Apr. 3,

2020) (concluding that a “claim by an immigration detainee seeking release because of

unconstitutional conditions or treatment is cognizable under § 2241”).15 The subclass’


         14
           The Court agrees with Plaintiffs that the PLRA does not apply to their over-detention claim (Count II).
The Court does not view that claim as challenging the conditions of their confinement, but rather a purported policy
of detaining individuals beyond the point at which they are legally entitled to release.
         15
           The Fourth Circuit has offered some guidance on this issue, at once holding that challenges to the
conditions of confinement cannot be brought as a habeas petition, see Wilborn v. Mansukhani, 795 F. App’x 157,
163–64 (4th Cir. 2019), and endorsing that habeas corpus is “primarily a vehicle for attack by a confined person on

                                                         16
           Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 17 of 33



challenges to the conditions of confinement are otherwise captured in Count I and brought

pursuant to 28 U.S.C. § 1983. See Lee v. Winston, 717 F.2d 888, 892 (4th Cir. 1983) (citing

Preiser, 411 U.S. at 475) (release from confinement unavailable for claims brought pursuant to

42 U.S.C. § 1983).

         The PLRA clearly carves out an exception for “habeas corpus proceedings challenging

the fact or duration of confinement in prison.” 18 U.S.C. § 3626(g)(2). But that is not this

claim. The Complaint, read most favorably to the medically vulnerable subclass, simply does

not challenge the “fact” that they are detained. They are not claiming, for example, to be held

after acquittal or beyond the time otherwise imposed by law. Compare Rodriguez v. Ratledge,

715 F. App’x 261, 266 (4th Cir. 2017) (petitioner’s deprivation of good-conduct time was a

cognizable habeas claim because it challenged the duration of his confinement); Brazell v. Boyd,

No. 92-7029, 1993 WL 98778, at *2 (4th Cir. Apr. 5, 1993) (citing Drayton v. Hayes, 589 F.2d

117, 120–21 (2d Cir. 1979) (double jeopardy claim properly brought as habeas petition); and

Robinson v. Thomas, 855 F.3d 278, 283 (2017) (Court’s analysis presumes double jeopardy

claim properly brought as § 2241 petition) with Braddy v. Wilson, 580 F. App’x 172, 173 (4th

Cir. 2014) (petitioner’s challenge to the conditions of confinement improper habeas action);

Strader v. Troy, 571 F.2d 1263, 1269 (4th Cir. 1978) (because petitioner did “not assert that he

[was] entitled to parole and should be released,” the “claim for relief must be treated as a suit

under 42 U.S.C. § 1983.”); and Wilborn, 795 F. App’x at 163–64 (petitioner’s request for

transfer to another facility was not cognizable under § 2241). Rather, Plaintiffs allege that the

current “conditions” at the Facility have resulted in “needless[]” exposure to COVID-19. ECF



the legality of his custody and [that] the traditional remedial scope of the writ has been to secure absolute release—
either immediate or conditional—from that custody.” Winston, 717 F.2d at 892.


                                                          17
              Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 18 of 33



No. 2 ¶ 9. Apart from the over-detention claim, Plaintiffs’ factual allegations focus almost

exclusively on Defendant’s failure to provide appropriate PPE, housing, and medical care. Id. ¶¶

68–182, 198. Where “Plaintiffs’ claims would not exist but for their current conditions of

confinement,” Alvarez v. LaRose, 20cv782-DMS-AHG, 2020 WL 2315807, at *2-4 (S.D. Cal.

May 9, 2020), Plaintiffs’ habeas claim, at its core, is a challenge to prison conditions.

         This Court is also not prepared to conclude that the challenge concerns both the fact and

conditions of confinement. Although this dual designation may make sense in other contexts,16

the Court cannot plausibly read this Complaint as bringing such a claim. The Complaint

singularly references that “there are presently no options available to mitigate” the risk posed to

the subclass “quickly enough to protect them other than immediate release from custody.” ECF

No. 2 at ¶ 211. But the remaining Complaint identifies the very conditions that, if remedied,

would mitigate the risk to all detainees, including the subclass. Put differently, Plaintiffs have

not pleaded facts which make plausible that no set of conditions can reduce the risk of COVID-

19 exposure to the medically vulnerable subclass to an acceptable level. See Fry v. Napoleon

Cmty. Sch., 137 S. Ct. 743, 755 (2017) (“What matters is the crux . . . of the plaintiff’s

complaint, setting aside any attempts at artful pleading.”); cf. Davis v. Bell Atl.-W. Va., Inc., 110

F.3d 245, 247 (4th Cir. 1997); Belfiore v. Summit Fed. Credit Union, 452 F. Supp. 2d 629, 633

n.2 (D. Md. 2006). Accordingly, the Court finds that the PLRA applies to Counts I and III. 17


         16
          See Nelson v. Campbell, 541 U.S. 637, 643–44 (2004); Wilson v. Williams, No. 20-3447, at 3 (6th Cir.
May 4, 2020), ECF No. 62, Ex. A; but see Swain v. Junior, No. 20-11622-C, 2020 WL 2161317, at *6 (11th Cir.
May 5, 2020); Martinez v. Brooks, No. 3:20-cv-00569, 2020 WL 2405350, at *16 (D. Conn. May 12, 2020).
         17
            Even if the PLRA did not apply, the Court finds that Plaintiffs have not demonstrated the propriety of en
masse release for the medically vulnerable subclass. Cf. Malam v. Adducci, No. 20-10829, 2020 WL 1672662, at
*13 (E.D. Mich. Apr. 5, 2020) (finding that “no set of possible confinement conditions” could sufficiently protect
petitioner’s constitutional rights); Gray v. Cty. of Riverside, 5:13-cv-0444-VAP-OPx, at 4 (C.D. Cal., Apr. 14, 2020)
(stating that if the jail “is unable to implement adequate social distancing within its existing jail facilities and take
other necessary steps to decrease the risk of infection, this Court has the authority to order the transfer of prisoners
to different facilities.”).

                                                           18
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 19 of 33



       B.        Standard for Injunctive Relief

       Emergency injunctive relief remains an extraordinary remedy, warranted only upon “a

clear showing that the plaintiff is entitled to relief.” Dewhurst v. Cnty. Aluminum Co., 649 F.3d

287, 290 (4th Cir. 2011) (quoting Winter v. Natural Resources Defense Council, 555 U.S. 7, 22

(2008)) (internal quotation marks omitted); Int’l Longshoremen’s Ass’n, Local 333 v. Int’l

Longshoremen’s Ass’n, AFL-CIO, CCB-15-813, 2015 WL 1402342, at *1 (D. Md. Mar. 25,

2015) (noting that the standards for a temporary restraining order and a preliminary injunction

are the same). Because granting such a motion “requires that a district court, acting on an

incomplete record, order a party to act, or refrain from acting, in a certain way[,] [t]he danger of

a mistake in this setting is substantial.” Hughes Network Sys., Inc. v. InterDigital Commc’ns

Corp., 17 F.3d 691, 693 (4th Cir. 1994) (quoting Am. Hosp. Supply Corp. v. Hosp. Prods., Ltd.,

780 F.2d 589, 593 (7th Cir. 1986)) (internal quotation marks omitted). Accordingly, the Court,

in its sound discretion, must exercise caution in granting injunctive relief in advance of trial on

the merits. See Dewhurst, 649 F.3d at 290 (citations omitted).

        The burden of establishing the propriety of a temporary restraining order rests with the

movants who must demonstrate, by a preponderance of the evidence, four well-established

factors: (1) a likelihood of success on the merits; (2) a likelihood of suffering irreparable harm in

the absence of preliminary relief; (3) that the balance of equities tips in the party’s favor; and (4)

that issuing the injunction is in the public interest. Winter, 555 U.S. at 20; Dewhurst, 649 F.3d at

290. For each of Plaintiffs’ claims, the Court addresses the above factors.

       C.        The Eighth and Fourteenth Amendment Health and Safety Claims

            1.      Likelihood of Success on Merits

       The Court first turns to the likelihood of success as to the Eighth and Fourteenth



                                                  19
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 20 of 33



Amendment claims. As Plaintiffs correctly point out, Eighth Amendment protections extend to

those detainees already found guilty of a criminal offense, whereas similar protections apply to

pretrial detainees pursuant to the due process clause of the Fourteenth Amendment. ECF No. 3-1

at 19; see Helling v. McKinney, 509 U.S. 25, 33 (1993) (Eighth Amendment); City of Revere v.

Mass. General Hosp., 463 U.S. 239, 244 (1983) (Fourteenth Amendment). This is because “a

pretrial detainee, not yet found guilty of any crime, may not be subjected to punishment of any

description.” Hill v. Nicodemus, 979 F.2d 987, 991 (4th Cir. 1992); Ingraham v. Wright, 430

U.S. 651, 671–72 n. 40 (1977) (“Eighth Amendment scrutiny is appropriate only after the state

has complied with the constitutional guarantees traditionally associated with criminal

prosecutions.”). However, the analytical implications largely remain the same because the due

process rights of a pretrial detainee are “at least as great as the Eighth Amendment protections

available to a convicted prisoner.” City of Revere, 463 U.S. 239 at 244.

       The Eighth Amendment to the Constitution prohibits “unnecessary and wanton infliction

of pain” by virtue of its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428

U.S. 153, 173 (1976). “Scrutiny under the Eighth Amendment is not limited to those

punishments authorized by statute and imposed by a criminal judgment.” De’Lonta v. Angelone,

330 F.3d 630, 633 (4th Cir. 2003) (citing Wilson v. Setter, 501 U.S. 294, 297 (1991)). Eighth

Amendment protections assure “the treatment a prisoner receives in prison and the conditions

under which he is confined.” Id. (quoting Helling, 509 U.S. at 31).

       Under the Eighth Amendment, an official is liable if she displays “deliberate indifference

to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). A “serious medical need

is one that has been diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention.” Iko v.



                                                20
           Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 21 of 33



Shreve, 535 F.3d 225, 241 (4th Cir. 2008) (internal quotation marks and ellipses omitted).

Similarly, an official violates detainees’ Eighth Amendment rights if she exposes detainees to

conditions that pose “a substantial risk of serious harm” to their health. See Farmer v. Brennan,

511 U.S. 825, 834 (1994). This includes confinement conditions that are “very likely to cause

serious illness and needless suffering” to detainees, specifically, “exposure of inmates to [the]

serious, communicable disease” of COVID-19. Helling, 509 U.S. at 33; see also DeGidio v.

Pung, 920 F.2d 525, 527, 529 (8th Cir. 1990) (holding that serious risk to inmates’ health existed

where a prison had an inadequate response to a tuberculosis outbreak even though “[o]nly a few

infected individuals develop active tuberculosis” and the rest are asymptomatic).18

         Importantly, “[w]hether one characterizes the treatment received by [the prisoner] as

inhuman conditions of confinement, failure to attend to his medical needs, or a combination of

both, it is appropriate to apply the deliberate indifference standard.” Helling, 509 U.S. at 32

(quotation and quotation marks omitted). To satisfy the deliberate indifference standard,

Plaintiffs must demonstrate first, that the alleged deprivation is, objectively, sufficiently serious,

and second, that subjectively, the prison official acted with a sufficiently culpable state of mind.

See Cox v. Quinn, 828 F.3d 227, 235–36 (4th Cir. 2016); Scinto v. Stansberry, 841 F.3d 219, 225

(4th Cir. 2016). The subjective component requires “subjective recklessness” in the face of the

serious medical condition. See Farmer, 511 U.S. at 839–40. “True subjective recklessness

requires knowledge both of the general risk, and also that the conduct is inappropriate in light of

that risk.” Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir.1997); see also Parrish ex rel. Lee v.




         18
            Plaintiffs raise a wide array of other alleged constitutional violations concerning access to mental health
treatment, interference with access to counsel and family members, and an ineffective grievance process. See, e.g.,
ECF No. 3-1 at 9, 16, 22; ECF No. 2-1 at 44. This motion concerns solely the most immediate and pressing
healthcare needs to mitigate the emergent COVID-19 crisis at the Facility. The Court has directed the parties to
continue discussions regarding redress of the other areas of identified alleged deficiencies.

                                                          21
             Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 22 of 33



Cleveland, 372 F.3d 294, 307 (4th Cir. 2004).

            An official may avoid liability, however, “if [she] responded reasonably to the risk, even

if the harm was not ultimately averted.” Farmer, 511 U.S. at 844. Reasonableness of the actions

taken must be judged in light of the risk known to the defendant at the time. Brown v. Harris,

240 F.3d 383, 390 (4th Cir. 2000); see also Jackson v. Lightsey, 775 F.3d 170, 179 (4th Cir.

2014).

           Whether both prongs of the deliberate indifference standard apply to pretrial detainee

claims has been the subject of much debate. Although the Fourth Circuit has historically

required satisfaction of both the objective and subjective prongs in the context of detention

claims, see Gordon v. Kidd, 971 F.2d 1087, 1094 (4th Cir.1992) (applying the deliberate

indifference standard to pretrial detainees under the due process clause of the Fourteenth

Amendment); Hill, 979 F.2d at 991–92 (same), the United States Supreme Court recently cast

doubt on the viability of this rigorous test as applied to those not yet tried or convicted of any

crime. The Court in Kingsley v. Hendrickson held that the presumptively innocent plaintiff-

detainee need only establish, in his excessive force claim under the due process clause of the

Fourteenth Amendment, that the official acts were objectively unreasonable; the plaintiff need

not also show the official intended to violate plaintiff’s rights or “acted with reckless disregard

for his rights.” 135 S.Ct. 2466, 2471–72 (2015). In so holding, the Court relied heavily on its

prior decision in Bell v. Wolfish19, in which the Court “did not consider the prison officials’

subjective beliefs about the policy.” Id. at 2473. “As Bell itself shows (and as our later

precedent affirms), a pretrial detainee can prevail by providing only objective evidence that the

challenged governmental action is not rationally related to a legitimate governmental objective or



19
     441 U.S. 520 (1979).

                                                   22
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 23 of 33



it is excessive in relation to that purpose.” Id. The Court further observed that the “objective

standard is workable” in that it both protects officials who act in good faith and takes into

account the “legitimate interests in managing a jail, acknowledging as part of the objective

reasonableness analysis that deference to policies and practices needed to maintain order and

institutional security is appropriate.” Id. at 2475.

       This Court agrees with several other courts that no meaningful analytical difference exists

between the constitutional violations raised in Kingsley and those presented here. See Miranda

v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018); Gordon v. Cty. of Orange, 888 F.3d 1118,

1124-25 (9th Cir. 2018); Darnell v. Pineiro, 849 F.3d 17, 33–35 (2d Cir. 2017); Banks v. Booth,

No. 20-849(CKK), 2020 WL 1914896, at *6 (D.D.C. Apr. 19, 2020); cf. Coreas, WL 1663133,

at *8. However, for purposes of this motion, the Court defers ultimate decision on this legal

question because Plaintiffs have established a likelihood of success on the merits even under the

more exacting standard.

               a.      The Objective Prong: Substantial Risk of Harm to Health or a Serious
                       Medical Need

       Defendant agrees that exposure to COVID-19 objectively presents a substantial risk of

harm to detainees’ health. See, e.g., ECF No. 29 at 1 (“The virus is serious and can result in

death.”); id. (“Never before has the country experienced a virus as contagious as COVID 19); id.

at 2 (describing the virus’s spread within the Facility as “inevitable”). Further, society has

undoubtedly deemed the risk posed by COVID-19 intolerable, as evidenced by the

unprecedented changes to American life to avoid it, from months-long stay-at-home orders to the

shuttering of schools and businesses. The risk posed in jails and prisons is markedly greater than

that facing the general population, “in terms of risk of transmission, exposure, and harm to

individuals who become infected.” ECF No. 2-1, Ex. 30 at 4; see also ECF No. 2-1, Ex. 30 at 4–

                                                  23
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 24 of 33



6; ECF No. 2-1, Ex. 32 at 8–9. This risk, in short, is obvious. See Valentine v. Collier, No. 4:20-

CV-1115, 2020 WL 1916883, at *10 (S.D. Tex. Apr. 20, 2020) (“The risk of COVID-19 is

obvious. One person incarcerated . . . has died from COVID-19 and we are seeing COVID-19

spread like wildfire in prisons, jails, and detention facilities within TDCJ’s system, the country,

and the world.”); Cameron v. Bouchard, No. 20-10949, 2020 WL 1929876, at *2 (E.D. Mich.

Apr. 17, 2020) (“It cannot be disputed that COVID-19 poses a serious health risk to Plaintiffs

and the putative class.”).

       Likewise, the parties do not dispute that that highly symptomatic COVID-19 positive

detainees suffer from serious medical needs. See, e.g., ECF No. 2-1, Ex. 1 ¶¶ 9–10 (“I am

coughing up mucus, my chest hurts, and I woke up this morning with a bloody nose . . . I am

losing my sense of taste . . . For a week I had diarrhea); Ex. 9 ¶¶ 4–13 (registering high

temperatures (101.2) and experiencing vomiting and muscle fatigue); Ex. 17 ¶ 4 (fever and

headache); ECF No. 44-1, Ex. I ¶ 3 (“I lost my ability to smell and taste completely. I was

sweating a lot. I didn’t know what was going on. I also had shortness of breath, and I couldn’t

fully breathe.”). The same holds true for detainees with significant comorbidities such as

diabetes, HIV, or moderate to severe asthma, see ECF No. 36-12 at 3–4, some of whom have

already experienced COVID-19 symptoms. See, e.g., ECF No. 2-1, Ex. 25 ¶ 5 (asthmatic

detainee experiencing “body aches, a runny nose, and what felt like fluid in [his] chest.”); Ex. 26

¶ 4 (HIV-positive detainee experiencing “chills and fever, a slight cough, body pain and a sore

throat”). Accordingly, Plaintiffs have demonstrated likelihood of success on the merits as to the

objective prong of the deliberate indifference test.

               b.      The Subjective Prong: Reckless Disregard

       As for Defendant’s actual knowledge, the evidence robustly demonstrates that Defendant,



                                                 24
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 25 of 33



beginning January of this year, became intimately familiar with the consequences of infection

within the Facility’s high-risk population and the attendant symptoms of those infected.

Compare ECF No. 2-1, Ex. 36, ECF No. 36-26 at 4, ECF No. 36-23 at 6, and ECF Nos. 36-12 at

3–4, with Parrish, 372 F.3d at 303 (noting plaintiff can show knowledge if the risk is well-

documented and official had exposure to that information). Indeed, early in the COVID-19

outbreak, Defendant publicly acknowledged that the Facility is like a “cruise ship[] without the

views or the amenities” where “[p]eople are close together” and “breathing the same air[,]” and

so she “expect[ed]” COVID-19 cases in the Facility to rise. ECF No. 2 at ¶¶ 69–70; cf. Makdessi

v. Fields, 789 F.3d 126, 141 (4th Cir. 2015) (stating that when a particular danger has been

“expressly noted by prison officials,” this can prove that official’s actual knowledge). Further,

Defendant’s constant, daily involvement in tracking the spread of COVID-19 in the Facility

made her keenly aware of the grave risks that all detainees faced. See ECF No. 77-1 (Aff. Dr.

Earnest L. Carter, MD, Phd, Director of Prince George’s County Department of Health,); id. at 2

(“Ms. Mary Lou McDonough, has consulted me multiple times over a period of two or more

months concerning the appropriate steps to follow to prevent and/or control the spread of the

virus within the Detention Center among both staff and the inmates.”); cf. Farmer, 511 U.S. at

842 (“[A] factfinder may conclude that a prison official knew of a substantial risk from the very

fact that the risk was obvious.”); Porter v. Clarke, 923 F.3d 348, 361 (4th Cir. 2019), as

amended (May 6, 2019) (similar). Plaintiffs, therefore, have demonstrated that Defendant knew

the severity of the risks that COVID-19 visited on the detainees.

       The more difficult question is whether Defendant exhibited, at a minimum, reckless

disregard to such medical needs and risks. In this respect, the Court recognizes that COVID-19

poses a uniquely difficult challenge to detention centers. Much about the virus is still unknown.



                                                25
              Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 26 of 33



Companies, hospitals, governments, and other institutions across all industries have had to

rapidly adapt, often without the appropriate resources to do so optimally. Defendant is at a

similar disadvantage.

         But even taking these realities into account, the Court cannot ignore Defendant’s evident

disregard for the existence of the clear triple-threat: (1) undertesting, and (2) inadequate

treatment and isolation of COVID-19 symptomatic detainees, and (3) no plan for those at high

risk of COVID-19 complications. Defendant knew that she had a substantial COVID-19

outbreak in the Facility, and yet had only tested twenty detainees.20 The remaining population,

many of whom were highly symptomatic, were kept in close quarters with other detainees and

staff. And although Defendant implemented monitoring protocols, they were transparently

ineffective. With sick calls ignored, temperature checks inaccurate, and nurses telling

symptomatic detainees “if you can walk, then you are ok,” Defendant exhibited a reckless

disregard for provision of basic care. Finally, the high-risk or “medically vulnerable” detainees

were left as sitting ducks for COVID-19, with no real plan for their continued safety.21

         Additionally, although the Court credits that Defendant is responding to a rapidly

evolving pandemic and has improved its response in many ways since the filing of this lawsuit,



         20
            The record reflects that the Facility had approximately 20 additional test kits available that went unused.
ECF No. 29-1 ¶ 33. Since this litigation began, and more particularly in the week preceding the publishing of this
Opinion, the Facility has procured 300 additional test kits and has begun more systematized screening and testing
consistent with this Court’s decision. See ECF No. 73 at 18. The Court is hopeful that the Facility will receive
additional tests to make universal testing available to this population. Cf. Governor Hogan Announces Universal
COVID-19 Testing for Maryland’s Correctional and Juvenile Facilities, Office of Governor Larry Hogan, (May 20,
2020) https://governor maryland.gov/2020/05/20/governor-hogan-announces-universal-covid-19-testing-for-
marylands-correctional-and-juvenile-facilities/.
         21
            Despite several rounds of briefing and this Court’s pointed questions regarding the Facility’s plan for
high risk detainees, Defendant for the first time on May 19 shared that the Facility had “planned” all along to keep
those high risk detainees ineligible for release in their housing units during the COVID-19 outbreak, and in single-
cells when possible. ECF No. 77-4 at 2–3. This recent revelation does not convince the Court that the Facility had
addressed the risks sufficiently to obviate the need for immediate injunctive relief.


                                                          26
          Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 27 of 33



no formal plan exists to continue in some orderly fashion, the provision of PPE, cleaning

supplies, and social distancing measures. The Court on this front does not wish to micromanage

the day-to-day operations of the Facility. Rather, the Court will implement narrowly tailored

relief to provide assurance that those essential measures designed to reduce the risk of

community spread will remain in place for the life of the pandemic.

        The Court thus concludes that, on this record, Defendant at a minimum recklessly

disregarded the health and safety of the detainees exposed to COVID-19, particularly those at

high-risk of complications if infected. To be clear, the Court draws this conclusion not on lack

of available testing alone, for that is a universal shortcoming.22 It is rather the combination of

simultaneously undertesting, failing to isolate and provide basic medical attention to COVID-19

symptomatic detainees, and ignoring high-risk detainees—all known to Defendant—that is at the

core of this finding.

        Defendant maintains that the Facility under her leadership responded reasonably and

swiftly to the pandemic, and so she must avoid liability on these constitutional claims. See ECF

No. 29 at 3, 20. Without doubt, Defendant deserves credit for obtaining additional supplies

early, suspending inmate work details, and issuing appropriate personal protective equipment to

staff. See ECF No. 37-11; ECF No. 29-1 ¶ 33; ECF No. 29-3 at 10–15. Similarly, Defendant

undoubtedly worked to reduce the detainee population and put policies in place specific to

COVID-19. The Court commends these measures.

        But as robustly documented by Dr. Franco-Paredes, a combination of critical failings



         22
            See Sheryl Gay Stolberg, Farah Stockman and Sharon LaFraniere, Testing Remains Scarce as Governors
Weigh Reopening States, N.Y. TIMES (April 25, 2020), https://www.nytimes.com/2020/04/25/us/politics/virus-
testing-shortages-states-trump html; Christopher Weaver and Rebecca Ballhaus, Coronavirus Testing Hampered by
Disarray, Shortages, Backlogs, WALL ST. J. (April 19, 2020), https://www.wsj.com/articles/coronavirus-testing-
hampered-by-disarray-shortages-backlogs-11587328441.


                                                     27
              Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 28 of 33



nonetheless persisted in isolating and providing basic treatment to COVID-19 symptomatic

detainees and providing protections for high-risk detainees. The Court thus concludes that,

based on the limited record before it, Plaintiffs are likely to succeed in showing Defendant’s

reckless disregard for detainee health and safety. 23

               2.      Irreparable Harm

         The Court considers next whether Plaintiffs have shown a likelihood of irreparable harm.

To be successful, the movant must demonstrate that the harm requiring immediate action is

“‘neither remote nor speculative, but actual and imminent.’” Direx Israel, Ltd. v. Breakthrough

Medical Group, 952 F.2d 802, 812 (4th Cir. 1991) (quoting Tucker Anthony Realty Corp. v.

Schlesinger, 888 F.2d 969, 975 (2d Cir. 1989)). “Issuing a preliminary injunction based only on

a possibility of irreparable harm is inconsistent with [the Supreme Court’s] characterization of

injunctive relief as an extraordinary remedy that may only be awarded upon a clear showing that

the plaintiff is entitled to such relief.” Winter, 555 U.S. at 22 (citing Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (per curiam)).

         The factor is easily met. It is uncontroverted that the outbreak puts all detainees, and

particularly high-risk detainees, in serious jeopardy. The Facility, thankfully, has so far escaped

any catastrophic consequences. But to address the triple threat now, so as to reduce the risk of

further irreparable harm, warrants narrowly drawn injunctive relief. The Court is not alone in

this conclusion. See Cameron, 2020 WL 1929876, at *3 (holding that absent injunctive relief,

plaintiffs “face a heightened risk of contracting this life-threatening virus simply as incarcerated


         23
            Defendant suggests the Court should deny the motion outright because the Facility is currently CDC
compliant and has addressed many of Plaintiffs’ concerns. ECF No. 73 at 2–3. Although the parties continue to
debate this point, the Court finds injunctive relief, drawn narrowly, appropriate because even with improvements
made during this litigation, the risk of future danger remains evident. See Porter, 923 F.3d at 364–65 (affirming
injunctive relief where plaintiffs “satisfied their burden to demonstrate a cognizable danger of recurrent violence.”).
No “clear proof” as yet exists that Defendant has abandoned the “unlawful practices” at the heart of the
constitutional violations. Id. at 365.

                                                          28
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 29 of 33



individuals and even more so without the imposition of these cautionary measures”); Baxley v.

Jividen, No. 3:18-1436, 2020 WL 1802935, at *6 (S.D.W. Va. Apr. 8, 2020) (likelihood of

serious illness and even death accompanying the COVID-19 pandemic, coupled with inadequate

mitigation); Coreas, 2020 WL 1663133, at *13.

           3.      Balance of Equities and the Public Interest

       Likewise, the balance of equities tips in favor of granting relief. To be sure, the Court

recognizes that Defendant maintains a strong interest in management of the Facility independent

of Court involvement. See O’Dell v. Netherland, 112 F.3d 773, 777 (4th Cir. 1997) (“[I]t is not

for the federal courts to ... micromanage the Nation’s prisons.”). Respecting these boundaries,

and in-line with the dictates of the PLRA, the scope of this relief addresses only the

shortcomings described above. The Court aims to “discharge the[] duty to protect constitutional

rights” with minimal intrusion on Defendant’s daily operations. Turner v. Safley, 482 U.S. 78,

84 (1987) (citation and quotation marks omitted).

       As to the public interest, reducing the spread of this deadly virus in communal

environments—whether they be assisted living, group homes, detention facilities, or prisons—

remains front and center. See Booth, 2020 WL 1914896, at *12. Every detainee, and every staff

member, is loved by someone on the outside, the members of our larger community. Minimizing

risk to the detainees suffering from COVID-19 indisputably remains as high a priority as

minimizing the risk for the state and country as a whole. Id. The public also maintains a broader

interest in reaping the collateral benefits of reduced risk, such as conserving precious healthcare

resources. Id.; Valentine, 2020 WL 1916883, at *15. The Court thus concludes that the third

and fourth factors weigh heavily in favor of granting injunctive relief targeted at the triple threat.




                                                  29
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 30 of 33



       In sum, Plaintiffs have established the propriety of issuing injunctive relief, albeit on far

narrower grounds than originally proposed. As more fully described in the accompanying order,

Defendant must develop a comprehensive written plan to address systematic testing and

identification of COVID-19 positive detainees; long term provision of PPE; increased training,

education, and supervision of medical staff so that COVID-19 symptomatic and positive

detainees receive timely and appropriate care; and prophylactic protections for high-risk

detainees.

       D.      Medically Vulnerable Subclass § 2241 Petition

       As pleaded in Count III, Plaintiffs seek immediate release for the medically vulnerable

subclass. ECF No. 2, ¶ 211; ECF No. 3-1 at 29. According to Plaintiffs, no set of conditions—

even those granted in the accompanying order—can adequately ensure the safety of this subclass

or the protection of their constitutional rights. Id. Plaintiffs therefore argue that this Court must

release or place the entire subclass on home confinement immediately. Id.

       Plaintiffs’ request, at this juncture, fails under the traditional Winter factors because they

have not shown a likelihood of success on the merits of the claim. See Winter, 555 U.S. at 20;

Dewhurst, 649 F.3d at 290. As already discussed, the Court is not convinced that this subclass

challenges the “fact of” confinement where the Complaint, read most favorably to the subclass,

raises a panoply of conditions that affect all detainees at the Facility and, if remedied, would

render release unnecessary. ECF No. 2 at 42–45. Thus, the Court cannot conclude that the claim

survives as a matter of law.

       The Plaintiffs’ retort on this point lends to further confusion. At oral argument, the

Plaintiffs pressed that the remedy they seek is not “release” but “transfer” to home confinement.

Without even considering whether this distinction further undermines the legal sufficiency of the



                                                 30
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 31 of 33



§ 2241 claim, such relief is not supported by the law on which Plaintiffs rely. “Transfer”

contemplates moving the prisoner either to another detention facility or to a hospital for

necessary medical treatment. See, e.g., Gray v. Cty. of Riverside, 5:13-cv-0444-VAP-OPX, at 4

(C.D. Cal., Apr. 14, 2020); United States v. Wallen, 177 F. Supp. 2d 455, 458, 459 (D. Md.

2001). Plaintiffs, in contrast, seek en masse release to their homes.

       Plaintiffs, perhaps seeing the fault lines in this argument, next urge the Court to “release”

the entire subclass on non-monetary bond pending the resolution of their petition. ECF No. 3-1

at 31; ECF No. 74 at 2. Plaintiffs argue that the Court maintains inherent authority to impose its

own conditions of release pending final resolution of their habeas petition. See Mapp v. Reno,

241 F.3d 221, 226 (2d Cir. 2001); Martinez v. DelBalso, No. CV 19-5606, 2020 WL 1939717, at

*1–4 (E.D. Pa. Apr. 22, 2020); Clark v. Hoffner, No. 16-11959, 2020 WL 1703870, at *2–5

(E.D. Mich. Apr. 8, 2020). Although rare, courts have ordered release where the “habeas

petition raises substantial claims and . . . extraordinary circumstances exist that make the grant of

bail necessary to make the habeas remedy effective.” Reno, 241 F.3d at 226. For a claim to be

“substantial,” the petitioner must show a “likelihood of success on the merits” or, in other words,

a “high probability of success.” Id. at 224, 226 n.5 (citing nonbinding cases).

       Again, the request fails for the same reasons. Even if the Court credits that COVID-19

qualifies as an extraordinary circumstance, the claim is not “substantial” if likely to fail on the

merits. Additionally, because relief short of release can adequately address the constitutional

harms at present, Plaintiffs have also not demonstrated that release is “necessary to make the

habeas remedy effective.” Reno, 241 F.3d at 226. Thus, the subclass has not convinced this

Court that injunctive relief in the form of release is warranted.




                                                 31
         Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 32 of 33



       E.      Over-detention Claims

       Plaintiffs also seek injunctive relief for a subclass of detainees whom Plaintiffs contend

are currently held without any lawful authority due to their COVID-19 positive status. See ECF

No. 3-1 at 17, 27–29. Defendant responds that the claim is moot because no COVID-19-positive

detainee is currently held in violation of a state-court release order, ECF No. 29 at 12, and further

acknowledged at the hearing that any such case would present a substantive due process

violation. See generally Steele v. Cicchi, 855 F.3d 494, 502 (3d Cir. 2017); Lynch v. City of New

York, 335 F. Supp. 3d 645, 654 (S.D.N.Y. 2018); Campbell v. Johnson, 586 F.3d 835, 840 (11th

Cir. 2009); Dodds v. Richardson, 614 F.3d 1185, 1193 (10th Cir. 2010), cert. denied, 131 S.Ct.

2150 (2011).

       Plaintiffs nonetheless press for injunctive relief, not for “release,” they say, but to enjoin

Defendant from implementing a continuing “policy” of holding COVID-19 positive detainees

who have satisfied court-ordered release conditions. See ECF No. 3-1 at 17, 27–29. Plaintiffs

identify three detainees whose “overdetention” represents Defendant’s policy. The Court cannot

agree with Plaintiffs’ position.

       The evidence reflects that in response to the pandemic, Defendant worked actively with

state prosecutors, public defenders and the courts to reduce the entire detained population, and

maintains such efforts to this day. Between March 1, 2020 and April 24, 2020—a matter of a

couple months—the jail population at the Facility decreased from 720 inmates to 534

(approximately 26%). See ECF No. 29-3 at 10; ECF No. 65-1 at 6. During yesterday’s status

conference, Defendant represented to the Court that the current detained population at the

Facility was 544. Defendant’s actions thus fall in line with the evident policy to expedite the

release detainees who satisfy the conditions of a state-court release order. Accordingly, the



                                                 32
            Case 8:20-cv-01028-PX Document 84 Filed 05/21/20 Page 33 of 33



record does not support a “policy” of detaining COVID-19 positive detainees in contravention to

a state-court release order. Plaintiffs’ proposed injunctive relief is denied.

   III.      Conclusion

          Plaintiffs have convinced the Court that temporary injunctive relief, narrowly drawn, is

proper. Likewise, Defendant appears willing and able to implement such relief, and the Court is

encouraged that critical measures are underway to protect the health and safety of the Facility’s

detainees. The ordered relief, which follows separately, will assure continued necessary

progress.



          5/21/2020                                                   /S/
Date                                                           Paula Xinis
                                                               United States District Judge




                                                  33
